Citation Nr: 0409488	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  93-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lung disability, to 
include residuals of pneumonia, bronchitis and asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1968 to February 
1969.  

This matter came to the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee (the 
RO).  

This appeal stems from the veteran's disagreement with a 1991 
decision of the RO denying entitlement to service connection 
for a lung disorder, including residuals of pneumonia, 
chronic bronchitis, asthma and bronchial asthma.  The claim 
had previously been denied by the RO in unappealed rating 
decisions, and in a November 1995 remand, the Board 
instructed the RO to consider the veteran's claim in terms of 
whether new and material evidence had been presented to 
reopen the claim.  Thereafter, the RO continued its denial 
and returned the case to the Board.  In February 2000, the 
Board reopened the claim and remanded the case to the RO for 
development and adjudication of the claim on a de novo basis.  

The RO continued its denial of the claim, and in June 2002 
the Board undertook additional development of the evidence 
under the provisions of 38 C.F.R. § 19.9(a)(2) (2002), which 
allowed the Board to consider evidence it obtained without 
having to remand the case to the RO for initial consideration 
of that evidence.  In a decision dated in May 2003, the 
United States Court of Appeals for the Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2) (2002) was invalid 
because it is inconsistent with 38 U.S.C. § 7104, which 
states that appellants shall have one "review on appeal" to 
the Secretary.  See Disabled American Veterans, et. Al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a consequence, in July 2003 the Board 
again remanded the case to the RO for readjudication of the 
claim with consideration of evidence added to the record 
since its last adjudicative action.  The case is now before 
the Board for further appellate consideration.  

During the course of this lengthy appeal, the veteran has 
testified at hearings before RO hearing officers and before 
various members of the Board.  The member of the Board who 
conducted the May 1993 hearing is deceased, and the members 
of the Board who conducted the hearings held in January 2000 
and April 2002 are signatories to this decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has residuals of pneumonia.  

2.  The evidence that the veteran's bronchial asthma existed 
prior to service and was not aggravated by service is clear 
and unmistakable.

3.  The evidence does not demonstrate that the veteran's 
current chronic obstructive pulmonary disease or its 
components, including asthma and bronchitis, are related to 
his active service.  


CONCLUSION OF LAW

Lung disability, to include residuals of pneumonia, 
bronchitis, asthma and chronic obstructive pulmonary disease, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.380 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for his lung 
disability on the basis that his pre-existing respiratory 
problems were aggravated in service.  Alternatively, he has 
argued that his current respiratory problems had their onset 
in service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.  See 
38 U.S.C.A. § 5107(b), 7104(a) (West 2002); see also Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet.  
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

With the elimination of the concept of a well-grounded claim, 
the current standard of review is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38  
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2003).  The United States Court of Appeals for Veterans 
Claims (the Court) has stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].  

The record shows that in its November 2000 decision in which 
it determined that new and material evidence had been 
presented to reopen the previously denied claim for service 
connection for a lung disorder, the Board notified the 
veteran as to the kind of evidence necessary to substantiate 
a service connection claim.  In a letter dated in May 2003, 
the Board gave the veteran explicit notice that evidence 
needed to substantiate his claim for service connection for 
lung disability, to include residuals of pneumonia, 
bronchitis and asthma, would be evidence tending to show he 
currently has a disability that was incurred in or aggravated 
by his military service.  The Board explained that such 
evidence might include, but was not necessarily limited to, 
medical reports that described a current lung disability and 
an opinion from a physician or other health care provider 
connecting a current lung disability to his service.  The 
Board further notified the veteran that he should furnish 
required medical evidence or that he could authorize VA to 
obtain private medical records by completing release 
authorizations.  

In its letter, the Board told the veteran that he should 
obtain and submit any lay statements in support of his claim 
and that he should send copies of any relevant evidence he 
had in his possession.  The Board notified the veteran that 
it was ultimately his responsibility to provide evidence to 
support his claim.  At the same time, the Board notified the 
veteran that VA would make reasonable efforts to obtain 
relevant evidence such as private medical records, employment 
records or records from state and local governments and that 
it would make as many requests as necessary to obtain records 
from Federal agencies, unless it was decided that it was 
futile to do so.  The Board explained that if VA had 
difficulty obtaining any records, he would be notified and 
given a chance to obtain and submit the evidence to VA.  In 
response to the Board's letter, the veteran stated that he 
had no further information regarding his pending claim.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for the benefit sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating his claim.  In this 
regard, prior to the current appeal, the RO had previously 
obtained the veteran's service medical records, VA outpatient 
records, a VA hospital summary and VA examination report 
along with medical certificates and a hospital summary from a 
private hospital.  During the course of the current appeal, 
VA has obtained VA hospital summaries, private medical 
records identified by the veteran and Social Security 
Administration records related to the veteran's disability 
claim with that agency.  In addition, VA has obtained a VA 
examination and medical opinion pertaining to the claim.  The 
veteran has submitted extensive private treatment records and 
has also submitted statements from family members in 
conjunction with his claim.  The veteran has identified no 
other medical evidence that might be relevant to his claim 
and has stated specifically that he has no further 
information pertaining to his claim.  In conjunction with the 
claim, the veteran and his mother testified before a hearing 
officer at a hearing at the RO in September 1991, and the 
veteran testified at a hearing before a decision review 
officer at the RO in April 1998.  In addition, the veteran 
testified at hearings before different members of the Board 
in May 1993, January 2000 and April 2002.  The veteran 
submitted medical evidence at the April 2002 hearing and at 
that time testified that all medical evidence had been 
submitted.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The Board finds, therefore, that VA has no further duty to 
notify the veteran of the evidence needed to substantiate his 
claim, or to assist him in obtaining any other evidence, in 
that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating his claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) for the holding 
that VCAA does not apply where there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
claimant in substantiating his claim].  Accordingly, the 
Board will proceed to a decision on the merits.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding in 
the absence of or removal of the allergen are generally 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  38 C.F.R. § 3.380 
(2003).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Presumption of soundness

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects, infirmities 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  


Background and analysis

As noted earlier, the veteran is seeking service connection 
for lung disability, to include residuals of pneumonia, 
bronchitis and asthma.  He contends that his current 
disability had its onset in service and alternatively 
contends that any lung disability that existed prior to 
service was aggravated by service.  

Current disability

In this case there is certainly evidence of current lung 
disability, which satisfies element (1) of Hickson.  In this 
regard, the report of a November 2002 VA examination shows a 
diagnosis of chronic obstructive pulmonary disease (COPD).  
In addition VA and private treatment records dated in the 
1970s, 1980s and 1990s show that the veteran has received 
treatment for and diagnoses of bronchial asthma, asthmatic 
bronchitis, COPD with asthmatic components, COPD - asthma, 
and chronic asthma.  In a February 2003 addendum report, the 
VA physician who conducted the November 2002 examination 
explained that all the previous diagnoses mentioned above are 
components of obstructive airway disease.  The Board points 
out, however, that the veteran has not presented, nor did the 
VA examination show, evidence that he currently has residuals 
of pneumonia.  To the extent that the veteran's claim 
includes entitlement to service connection for residuals of 
pneumonia, that aspect of the claim fails for having not met 
Hickson element (1).  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists]. 

Incurrence or aggravation in service

With respect to Hickson element (2), evidence of in-service 
incurrence or aggravation of a disease or injury, the Board's 
initial inquiry centers on whether the veteran had lung 
disability that preexisted service and if so, whether it was 
aggravated by service.  This inquiry involves application of 
the statutory presumption of soundness, which has been 
discussed above.  See 38 U.S.C.A. § 1111.  

Review of the veteran's service medical records shows that at 
his pre-induction examination in January 1968 the veteran 
gave a history of shortness of breath.  The physician 
elaborated that the veteran reported he was short of breath 
with running.  The examination report indicates that the 
physician evaluated the veteran's lungs and chest as normal.  
Chest X-ray was reportedly negative.  The "notes" section 
of the report includes a stamped message, which states that 
no additional defects were discovered in August 1968.  In 
that section of the report there is a hand-written note 
stating, "infiltrate on small film - needs large X-ray."  
There is also a hand-written note that states, "also 
listening to lungs, may have asthma, but has never seen a 
physician."  

The information in the pre-induction examination report, its 
update and the hand-written entries in the notes section of 
the report do not, in the Board's judgment, serve to rebut 
the presumption of soundness at entry into service.  It is 
conceivable that the notation of "infiltrate on small film" 
may indicate the presence of a lung defect, but this is 
inconsistent with the entry of "negative" for chest X-ray 
on the reverse side of the examination report.  Further, 
chest X-rays after entry into service, namely in September 
1968 and December 1968, were negative.  The other note, to 
the effect that the veteran "may have asthma" is 
speculative and cannot serve as notation of the presence of 
disease at entry in to service.  

As defect, infirmity or disease cannot be said to have been 
noted at service entrance, the Board must further consider 
the presumption of soundness and whether there is evidence 
that rebuts it.  The Board notes that 38 C.F.R. § 3.304(b) 
(2003) states that the presumption of soundness may be 
rebutted where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior to service.  In July 
2003, the VA General Counsel, in a precedent opinion, 
provided interpretation and direction concerning the 
requirements for rebutting the presumption of sound condition 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  VAOPGCPREC 3-
03.  The General Counsel held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The General Counsel 
pointed out that under the language of the statute, VA's 
burden of showing that the condition was not aggravated by 
service is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service.  
The General Counsel held that a veteran is not required to 
show that the disease or injury increased in severity during 
service before VA's duty to show by clear and unmistakable 
evidence that the disease was not aggravated by service 
attaches.  The General Counsel held that 38 C.F.R. § 3.304(b) 
is invalid and should not be followed.  Id.  

In this case, there is clear and unmistakable evidence that 
the veteran's lung disability existed prior to service, and 
there is clear and unmistakable evidence that the disability 
was not aggravated by service.  

(i) Preexisting disability

With respect to whether the veteran's lung disability existed 
prior to service the relevant evidence of record includes a 
letter from an attorney, statements from family members, 
hearing testimony and post-service examination reports and 
various medical records.  In addition, there is a medical 
opinion from a VA physician.  

In a letter dated in December 1994 and received in January 
1996, an attorney explained that he was writing a history as 
related by the veteran with the help of his brother because 
the veteran does not have the ability to write such a 
history.  At the interview, the veteran said that he had 
asthma as a small child and poor lung capacity.  He said that 
as he got older before going into the military service, he 
was able to overcome the asthma.  The veteran further stated 
that during boot camp the training officers would run him for 
long distances and that he would give out and fall out and 
that they would have to give him oxygen.  He said the 
training officers accused him of "playing off sick".  

In a statement received in January 1996, the veteran's other 
brother stated that he was seven years older than the veteran 
and knew that the veteran had been in ill health since birth 
including ear infections and trouble with his lungs.  He said 
that at one time one of the veteran's lungs collapsed and he 
had to be hospitalized.  He stated that the veteran's asthma 
was still with him.  In a statement received in April 1995 
and in a letter received in January 1996, the veteran's 
sister stated that she was eight years older than the veteran 
and remembered when he was born.  She stated that it seemed 
like he was always sick with colds, asthma, pneumonia and 
infected ears.  She said that he was always having ear 
infections, pneumonia and chronic asthma and that his 
bronchial tubes were always giving him trouble.  She said 
that she couldn't believe it when they took him into service.   

At the September 1991 hearing, the veteran testified that 
when he was a young child, no older than eight to ten years 
old, he would have asthma attacks associated with bad colds.  
At that hearing, the veteran's mother also testified that 
such attacks would occur approximately three to five times a 
year and at those times the doctor would give the veteran a 
shot or something and he would soon be over it.  Both the 
veteran and his mother testified that after that and until 
the veteran entered service, which was when he was 24 years 
old, he had no more asthma attacks and was able to do 
strenuous farm work without any respiratory problems.  The 
veteran argues that his respiratory problems in service, 
including what he says was pneumonia, aggravated his asthma.  
His mother testified that when he returned from service the 
veteran was unable to do the farm work he had been able to do 
before service.  She said that the veteran would get out of 
breath and complain that his chest and head hurt when he had 
a spell during which he could not breathe well.  

At the hearing, the veteran testified that his major symptom 
when he got out of service was that he could not breathe well 
and that became gradually worse after service.  The veteran 
testified that two months after he got out of service he went 
to a doctor for his respiratory problems.  (On a VA Form 9 
dated in October 1992, the veteran stated that after he 
arrived home from service, he started wheezing and went to 
Dr. H.F who examined him and diagnosed his disease as 
bronchial asthma.  The veteran stated that Dr. H.F. treated 
him from March 1969 to January 1976.)  At the hearing, the 
veteran testified that the doctor gave him shots every month 
and told him he had bronchial asthma.  He testified that 
records from Coffee County Hospital show that when he was 
hospitalized there in December 1975, the pneumonia was still 
bothering him and the doctor noticed pneumonia in his right 
upper lung field.  He also argued that the pneumonia he says 
he had in service aggravated his asthma attacks, which have 
become worse over the years.  

At the May 1993 hearing, the veteran testified that he had 
pneumonia as a baby.  He testified that he had allergies 
before service and was allergic to grass, but was not 
allergic to it now because he had been taking shots.  He said 
he was currently taking shots because of his asthma, which 
was now a lot worse than what he had as a kid.  He testified 
that he had problems with shortness of breath when he went 
into service and had one good lung and one bad lung.  He 
testified that during basic training he had to run until he 
was numb.  He testified that during service he was 
hospitalized because his lung was bad and he was told he had 
pneumonia.  He said he got asthma while he was in the 
hospital for pneumonia.  He testified that he had had asthma 
and bronchitis ever since he was in the service.  He 
testified that he contends that the residuals of the 
pneumonia in service are a damaged lung.  

At the May 1993 hearing, the veteran also testified that he 
used Primatene spray for his asthma for about a year after 
service.  He said his asthma got worse and he went to a 
doctor who started giving him asthma shots every month for 
several years.  He said that the doctor had subsequently 
retired and died.  The veteran testified that he felt that 
military service aggravated his preexisting condition because 
before service he farmed and was able to sit down and rest if 
he got tired.  He said that in the service he had to keep 
going all the time and was not allowed to sit down and rest.  

At the April 1998 hearing, the veteran testified that he was 
treated for asthma and other lung conditions as a child until 
age 12.  He said he had pneumonia several times as a child 
and was treated for asthma when he was a kid, but grew out of 
it.  He testified that during boot camp he was made to run 
until he fell out, was put on oxygen and then was made to run 
more.  He testified he later came down with pneumonia and 
after that was put out of service; he testified that the 
doctors in service said he had breathing problems.  He 
testified that the first treatment he received after service 
was from Dr. C.F., who said he had asthma and started giving 
him asthma shots every two to three months.  Later in the 
hearing, the veteran testified that the doctor was Dr. H.F. 
rather than Dr. C.F.  The veteran testified that he did not 
file a claim immediately after service because he could then 
work as a truck driver and it was only after he became unable 
to work in the mid-1970s that he filed his first VA claim.  

At the January 2000 hearing, the veteran's representative 
acknowledged that the veteran had asthma before service, and 
the veteran testified that he always had trouble breathing.  
He said that his asthma was noted when he was enlisted.  He 
testified that the stress in service that aggravated his 
asthma was that in boot camp at he was made to run and he 
would fall out and would be given oxygen.  He testified that 
later in service he got sick and was put in the hospital.  He 
testified that after service he started getting shots for his 
lung condition in the fall of 1969.  

At the April 2002 hearing, the veteran testified that he was 
drafted when he was 24 years old but that prior to that he 
had tried to join the service and was told his lung was too 
bad and he could not be in the service.  He testified that 
immediately before he went into service he was able to do his 
farm work without problems, but started having asthma 
problems in service.  He testified that in service he would 
"fall out" and be given oxygen to keep him going.  He said 
that later in service he was put in the hospital for his 
lungs.  He also testified that he went to a doctor about two 
weeks after he got out of service, and the doctor started 
giving him asthma shots.  He testified that his respiratory 
problems had become more severe and continued to the present.  

Medical evidence of record includes a VA Form 10-10m, Medical 
Certificate and History, signed by H.F., M.D., and dated in 
January 1976.  The physician reported injuries and surgeries 
the veteran had in 1955, 1964, 1965, 1972 and 1975 and stated 
that the veteran had a known lifetime history of allergic 
rhinitis and bronchial asthma.  

Records from Coffee County Hospital show that when the 
veteran was hospitalized with a headache and chest pain in 
February 1977, his history included having had pneumonia 
twice as a baby and twice in service in 1968.  The history 
also included asthma and bronchitis chronically since birth.  

The report of a VA examination conducted in May 1978 shows 
that the veteran stated he had bronchial asthma in childhood 
and that he had asthma when he was drafted in 1968.  He said 
that while he was in service he was unable to run because of 
shortness of breath.  He also said that his shortness of 
breath had become worse since service.  After examination, 
the diagnosis was bronchial asthma.  

On a form dated in February 1979, prepared in conjunction 
with a claim for Social Security disability benefits, the 
veteran reported that bronchial asthma and nerves first 
bothered him in December 1968 and that his illness finally 
disabled him in February 1977.  At an August 1979 examination 
pertaining to the claim for Social Security disability 
benefits, J.L.W., M.D., reported that the veteran had a 
history of shortness of breath and that the veteran gave a 
history of wheezing asthma and a chronic productive cough for 
10 years. 

A discharge summary from Coffee Medical Center pertaining to 
hospitalization in June 1989 because of an asthma attack 
noted that veteran was known to have a history of childhood 
asthma.  

At the November 2002 VA examination, the veteran complained 
of having a hard time breathing and said that his chest hurt 
all the time.  He said he quickly became short of breath on 
walking uphill and had an occasional cough with moderate 
sputum production.  After examination and pulmonary function 
studies, the physician diagnosed the veteran as having COPD.  
In an addendum dated in February 2003, the physician stated 
that he had reviewed the veteran's service medical records 
and all other health records in the claims file.  He noted 
that the medical record indicated that the veteran had a 
lifelong history of allergic rhinitis and bronchial asthma.  
Based on his review of the record, the physician stated that 
it was his opinion that the veteran's pulmonary condition 
existed before the veteran entered service.  

Although there is no actual medical evidence documenting the 
presence of any lung disability before the veteran entered 
service, the Board finds that the available evidence may be 
said to clearly and unmistakably show that the veteran's lung 
disability pre-existed service.  On only one occasion, that 
being in 1979 when the veteran was applying for Social 
Security disability benefits, did the veteran not give an 
explicit history of childhood asthma.  At that time he simply 
said that bronchial asthma first "bothered him" in December 
1968, and consistent with that at the August 1979 Social 
Security examination, he gave a history of wheezing asthma 
and a chronic productive cough for 10 years.  Otherwise, the 
veteran, his mother, his brothers and sister have all 
consistently reported that the veteran suffered from asthma 
as a child.  Further, history recorded by physicians who 
treated the veteran in the 1970s and 1980s refer to "a known 
lifetime history of allergic rhinitis and bronchial asthma", 
a history of "asthma and bronchitis chronically since 
birth" and "a history of childhood asthma."  This body of 
evidence coupled with the opinion of the VA physician who 
reviewed the entire record makes it manifest that a lung 
disability existed before the veteran entered service.  

(ii) Aggravation

The second prong of the test to determine whether the 
presumption of soundness may be rebutted is whether there is 
clear and unmistakable evidence that the veteran's lung 
disability was not aggravated by service.  See 38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-03.  In this analysis, the Board must 
take into account the provisions of 38 C.F.R. § 3.380, which 
says that with respect to diseases of allergic etiology, 
including bronchial asthma, the determination as to service 
incurrence or aggravation must be made on the whole 
evidentiary showing.  

As noted earlier, the record includes no medical evidence 
that documents the severity of the veteran's lung disability 
prior to service.  We have only the testimony of the veteran 
and his mother who said that the veteran had asthma attacks 
associated with bad colds when he was a young child, but that 
after he was about 12 and until he entered service when he 
was 24 years old, he had no more asthma attacks and was able 
to do strenuous farm work without any respiratory problems.  

The veteran's service medical records do show that at his 
induction examination in January 1968, he gave a history of 
shortness of breath with running.  He entered service in 
August 1968.  In September 1968, the veteran was seen at a 
hospital emergency room with complained to pain in his left 
side, which had started after exercises.  On physical 
examination, the nasal mucosa was boggy, and there were 
scattered wheezes throughout the chest.  A chest X-ray was 
normal.  The impression was abdominal wall pain.  At a 
medical clinic consultation in October 1968 because of a two-
week history of persistent vomiting and occasional crampy 
abdominal pain, examination of the lungs revealed a few 
scattered rhonchi that cleared with deep breathing.  On two 
occasions in November 1968, the veteran was seen in a 
dispensary with an upper respiratory infection.  Medications 
were prescribed.  

In early December 1968, the veteran was seen at a dispensary 
with complaints of chest pains and shortness of breath.  
There were bilateral wheezes and rhonchi.  The assessment was 
upper respiratory infection.  Medication was prescribed, the 
veteran was given a profile and follow-up was planned.  In 
mid-December 1968, the veteran was seen in an emergency room 
with complaints of chest pain.  He gave a history of 
recurrent chest pains over the past year and said the present 
pain had started two hours ago.  On examination, the lungs 
were clear, and a chest X-ray was negative.  Three days later 
the veteran went to a dispensary with complaints of chest 
pain and nerves.  The chest was clear to auscultation and 
percussion.  The examiner said there was no pathology and 
referred the veteran to the mental hygiene clinic.  

At his service separation examination in late December 1968, 
the veteran answered yes to questions as to whether he had 
ever had or now had chronic or frequent colds, asthma, 
shortness of breath, pain or pressure in chest and chronic 
cough.  The physician's elaboration was that all items 
checked EPTS (existed prior to service).  He said there was 
no service exacerbation.  The report of medical examination 
shows that the examiner evaluated the veteran's lungs and 
chest as normal.  Chest X-ray was negative.  In late January 
1969, the veteran was seen at the dispensary with complaints 
of chest pains.  The assessment was upper respiratory 
infection, tracheobronchitis.  Medication was prescribed.  
The veteran was released from service in early February 1969.  

Although the veteran has testified that he received medical 
treatment for asthma within weeks or months after returning 
home from service, medical records of such treatment are not 
available.  On the Medical Certificate and History, dated in 
January 1976, wherein Dr. H.F. stated that the veteran had a 
known lifetime history of allergic rhinitis and bronchial 
asthma, Dr. H.F. gave a chronology of the veteran's surgeries 
and injuries, but did not make any statement about having 
treated the veteran for any lung disability.  

The record shows that the veteran was hospitalized at Coffee 
County General Hospital in December 1975 and at that time 
underwent pyloroplasty, vagotomy, gastrotomy and lysis of 
adhesions.  Dr. H.F. was the attending physician and under 
past history stated the veteran had pneumonia in 1974.  In 
the discharge summary, Dr. H.F. said that chest X-ray showed 
pulmonary changes that could well represent scarring.  He 
said it was thought the veteran probably had some pneumonitis 
in that area.  He stated that during hospitalization the 
veteran had a little trouble with coughing, laryngitis, 
pharyngitis and pneumonitis.  He said that the Bird 
treatment, along with antibiotics, seemed to have cleared 
that up.  

The Board notes that in 1979, on forms pertaining to his 
application for Social Security disability benefits, the 
veteran reported that he had been receiving treatment for 
nerves and asthma from Dr. J.K. for seven or eight years.  In 
a medical report dated in August 1979, J.K., M.D. reported a 
chronology of his treatment of the veteran showing he first 
saw the veteran in July 1973 at which time the veteran's 
chief complaint was a headache over his eyes.  Examination 
showed a red throat, and Dr. J.K. prescribed Triavil and 
Cleocin.  Dr. J.K. chronicled subsequent visits from the 
veteran in 1973, 1974, and 1976, none of which included 
respiratory complaints.  In January 1977, the veteran 
complained of nausea, headache and bringing up greenish 
sputum, and in early February there were similar complaints.  

Records from Coffee County General Hospital show that the 
veteran was hospitalized in early February 1977 because of 
severe headache and chest pain.  General physical examination 
revealed no severe physical disorders.  A pulmonary function 
study revealed some moderate obstructive changes.  Chest 
X-ray showed fibrocalcific changes, which the radiologist 
said appeared old.  The veteran remained hospitalized for 
seven days, and at discharge the final diagnoses were 
migraine cephalgia and anxiety neurosis.  He was readmitted 
the following day with a severe headache and dyspnea.  
Pertinent physical findings on readmission included numerous 
rales and rhonchi throughout the lung field bilaterally.  The 
final diagnosis at hospital discharge was asthmatic 
bronchitis.  

The remaining medical evidence shows continuing treatment for 
respiratory complaints in the 1970s, 1980s and 1990s.  In 
none of that material is there any statement asserting or 
implying that the veteran's lung disability was aggravated by 
his military service.  In his February 2003 statement, the VA 
physician who examined the veteran in November 2002 and who 
has reviewed the entire medical record stated that the 
veteran's pulmonary disability is a natural course of chronic 
obstructive pulmonary disease and is not related to his time 
in service.  

Based on the foregoing the Board finds that although the 
veteran had symptoms of wheezing and rhonchi in service and 
on one occasion was stated to have tracheobronchitis, the 
evidence taken together, clearly and unmistakably shows that 
the veteran's preexisting lung disability was not aggravated 
in service.  In this regard, the Court has held that 
temporary or intermittent flare-ups of a pre-existing disease 
during service are not sufficient to be considered 
aggravation of the disease unless the underlying condition, 
as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 
Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 
292 (1991).  There is simply no medical evidence of worsening 
of the veteran's underlying pulmonary condition in service or 
due to service.  

While the veteran and other laypersons such as his mother are 
competent to report observable pulmonary symptoms such as 
more breathing problems after the veteran returned from 
service, it is now well established that as laypersons 
without medical training, they not qualified to render 
medical opinions regarding the diagnosis and etiology of 
disorders and disabilities, and their opinions are entitled 
to no weight of probative value as to the presence or absence 
of an increase in the underlying pathology of the veteran's 
preexisting lung disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."]

For the reasons stated above, the Board concludes that 
Hickson element (2), in-service aggravation, has not been 
met, and the veteran's claim fails on that basis alone.

Nexus

With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence that serves to connect the 
veteran's current chronic obstructive pulmonary disease or 
its components, including asthma and bronchitis, to his 
military service.  As discussed by the Board above, 
statements by the veteran and his mother to that effect carry 
no weight of probative value.  Further, the only medical 
evidence that considers such a proposition is the February 
2003 addendum to the November 2002 VA examination report.  
Again, the Board repeats that the VA physician stated that he 
reviewed the entire medical evidence and based on that review 
and examination of the veteran concluded there is no evidence 
that the veteran's chronic obstructive disease is related to 
his military service.  

Summary

In summary, there is no basis for a grant of service 
connection for residuals of pneumonia, as no such disability 
has been shown.  Further, the evidence is clear and 
unmistakable that the veteran's bronchial asthma existed 
prior to service and was not aggravated by service, and the 
preponderance of the evidence is against any claim that the 
veteran's current chronic obstructive pulmonary disease or 
its components, including asthma and bronchitis, are related 
to his active service.  The Board therefore concludes that 
lung disability, to include residuals of pneumonia, 
bronchitis, asthma and chronic obstructive pulmonary disease, 
was not incurred in or aggravated by active service.  The 
benefit sought on appeal is accordingly denied.  


ORDER

Service connection for lung disability, to include residuals 
of pneumonia, bronchitis, asthma and chronic obstructive 
pulmonary disease, is denied.  



			
              Robert E. Sullivan                                       
Christopher P. Kissel
	             Veterans Law Judge                                 
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals
	



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



